Per Curiam.

Memorandum The tenant has made out a proper case for a stay of execution of the final order until September 4, 1946, as authorized by the closing paragraph of section 8 of the Business Bent Law, as amended by section 2 of chapter 273 of the Laws of 1946. The order should be reversed, motion for stay granted, and execution of final order stayed until September 4, 1946, provided tenant, without prejudice to landlord, pays the rent due and as it accrues, pending said stay.
Hammer, Shientag and Eder, JJ., concur.
Ordered accordingly.